DETAILED ACTION
This is a first Office action on the merits to the application filed 5-8-2020. Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 11/13/20, 3/31/21, and 4/13/21 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The current title, “Apparatus for Multiple Link Data Unit Transmission/Reception”, covers a broad range of wireless inventions that transmit/receive multiple link data units not covered by the current claimed invention. Thus, the title should be more reflective of the claimed invention.

Claim Rejections – 35 USC § 112(a) – Lack of Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Independent claims 21 and 31 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. All of claims 21-40 were part of a preliminary amendment filed 13 April 2021, thus, they are not considered part of the original disclosure. Independent claims 21 and 31 recite, similarly, “the first data unit further comprises configuration change count information including a plurality of integer values, each one of [the integers] corresponds to one of a plurality of access points.” The term “change count” only appears in paragraph 141 and states:
The MIB or one or more SIBS may include a UE which indicates whether or not a change in system information has occurred. This indicator may be a data structure which comprises a configuration change count including an integer number which wraps around once a maximum number is met. For example, an 8 bit configuration change count may wrap after 256 increments. A 9 bit may wrap after 512 and so forth.

There is no other description or detail on the “change count”. Neither the claim language nor paragraph 141 of the Specification as filed provides sufficient detail as to what the change count is, apart from it being “an integer number which wraps around once a maximum number is met.” There is no description that each integer of the “change count … corresponds to one of a plurality of access points.” As a result, claims 21 and 31, and thus also respective dependent claims 22-30 and 32-37, are new matter and contain subject matter which was not described in the specification in such a way as to 

Allowable Subject Matter
Claims 38-40 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations as they are recited in at least independent claim 38.
Claim 38 is directed to a “mobile device comprising: circuitry configured to establish a plurality of wireless links between the mobile device and a base station; and one or more transmitters configured to transmit data units, to the base station, over the plurality of wireless links”. The prior art of record teaches that the data units can have a variety of fields, such as “a first signal field (SIG field) … [that] comprises a first portion … indicative of a release version identifier” (see U.S. 2020/00765521, to Cherian et al. (“Cherian”), ¶ 171), characteristics of the version (see Cherian, ¶ 171), and a second portion indicative of “a modulation scheme and a compression type” (see Cherian, ¶¶ 174, 179). However, Cherian does not explicitly teach that “the second portion is transmitted subsequent to the first portion” or that “the first SIG field indicates a length of a second variable length SIG field” and that “the second variable length SIG field includes information in accordance with the compression type.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2015/0249953, 2013/0322370, and 2020/0076552 describes various ways in which capability and other configuration information can be transmitted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 Cherian is considered valid prior art because the first instance in any of the U.S. provisional applications to which the instant application claims a benefit in which SIG fields are described, including carrying a version identifier is in U.S. provisional application no. 62/800,464, filed 2/2/2019, which is after the effective filing date of Cherian.